Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

EXAMINER'S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone call with Mr. Mander Joshi on 03/18/2022.

The application has been amended as follows: 
IN THE CLAIMS:


1.	(Currently Amended) A method of treating an aging-associated-neuronal loss, an aging-associated-memory impairment, or an aging-associated-loss of motor coordination in a subject diagnosed with the aging-associated-neuronal loss, the aging-associated-memory impairment, or the aging-associated-loss of motor coordination, the method comprising systemically administering a therapeutically effective amount of a pharmaceutical composition comprising, as an active ingredient, a compound of formula 3, a salt, a co-crystal, an optical isomer, a mixture of enantiomers, a racemate, or an enantiomerically pure form thereof,	

    PNG
    media_image1.png
    148
    332
    media_image1.png
    Greyscale
      3
wherein
R1	is H, C1-6-alkyl, C0-4-alkyl-C3-6-cycloalkyl, or C1-6-haloalkyl;
R2	is H, or C1-6-alkyl;
X	is an anion selected from the group consisting of chloride and dibenzoyltartrate; and
j	is 1 when X is dibenzoyltartrate or 2 when X is chloride; 
	to treat the subject for the aging-associated-neuronal loss, the aging-associated-memory impairment, or the aging-associated-loss of motor coordination,
wherein the therapeutically effective amount of the pharmaceutical composition produces in the cerebrospinal fluid of the subject the concentration of the compound of formula 3 of below 10 nM.
 
2-6.	(Cancelled)

7.	(Previously Presented) The method of claim 1 wherein the compound of formula 3 is a co-crystal with a co-crystal former selected from the group consisting of orotic acid, hippuric acid, L-pyroglutamic acid, D-pyroglutamic acid, nicotinic acid, L-(+)-ascorbic acid, saccharin, piperazine, 3-hydroxy-2-naphtoic acid, mucic (galactaric) acid, pamoic (embonic) acid, stearic acid, cholic acid, deoxycholic acid, nicotinamide, isonicotinamide, succinamide, uracil, L-lysine, L-proline, D-valine, L-arginine, and glycine.

8.	(Original) The method of claim 1 wherein the compound is a crystalline salt of the formula below,

    PNG
    media_image2.png
    217
    469
    media_image2.png
    Greyscale

9.	(Previously Presented) The method of claim 1 wherein the composition further comprises a pharmaceutically acceptable carrier.
Currently Amended) The method of claim 1 wherein the compound of formula 3 is an optical isomer, a mixture of enantiomers, a racemate, or an enantiomerically pure form.
11.	(Currently Amended) The method of claim 1 wherein the pharmaceutical composition further comprises, a diluent, a binder, a disintegrant and a lubricant.

12.	(Original) The method of claim 11 wherein the pharmaceutical composition further comprises an additional disintegrant.
13.	(Previously Presented) The method of claim 11 wherein the pharmaceutical composition further comprises a glidant.
14.	(Currently Amended) The method of claim 11 wherein the diluent of the pharmaceutical composition comprises cellulose powder, dibasic calciumphosphatae anhydrous, dibasic calciumphosphate dehydrate, erythritol, low substituted hydroxypropyl cellulose, mannitol, pregelantinized starch, or xylitol.
15-17.	(Cancelled)
18.	(Cancelled)	
19. 	(Previously Presented)	The method of claim 1, comprising treating an aging-associated-neuronal loss.
20.	(Previously Presented)	The method of claim 1, comprising treating an aging-associated-memory impairment.
21.	(Previously Presented)	The method of claim 1, comprising treating an aging-associated-loss of motor coordination.
22.	(Currently Amended)	The method of claim 1 wherein the compound acts peripherally to treat the subject for the aging-associated-neuronal loss, the aging-associated-memory impairment, or the aging-associated-loss of motor coordination.
23.	(Previously Presented) The method of claim 1 wherein the subject has Alzheimer’s disease (AD).
24.	(Cancelled)
25.	(Previously Presented)	The method of claim 1 wherein the therapeutically effective amount of the pharmaceutical composition produces in the plasma of the subject the concentration of the compound of formula 3 of about 350 nM.



EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Applicant’s amendment filed on 02/23/2022, overcomes the rejection of Claims 1, 7, 8-14, 18, 19-21, 22, 23, 25, 26 under 35 U.S.C. 103 as being obvious over Frank et al. (US 8,742,115 B2), in view of Wyss-Coray et al. (US 20160208011 A1, PTO-892 of record) made in the Final Action dated 12/27/2021. The rejection is herein withdrawn

The instant invention as defined by claims 1, 7-14, 19-23, 25, 26 is allowable over prior art.
Claims 1, 7-14, 19-23, 25, 26 are allowed and renumbered to claims 1-16.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOBHA KANTAMNENI, Ph.D whose telephone number is (571)272-2930.  The examiner can normally be reached on Monday to Friday; 8.00 am-4.30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel, Ph.D can be reached on 571-270-5239.  The fax phone .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/SHOBHA KANTAMNENI/Primary Examiner, Art Unit 1627